Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details with regards the “bubble node” and “super bubble node”, for example,  as described in the specification.  More examples are listed below:
 “a second plurality of connections” ?

” a third plurality of nodes” ?

“ a fourth plurality of reliabilities” ?

 “a fifth plurality of nodes” ?

 ” a third plurality of nodes” ?

” a sixth plurality of regions” ?

 “the same region”?

 ” the  sixth plurality of regions”?

“the first region”, “a second region of the sixth plurality of regions”?

 “the second region or at least one node of the second region”?

“the modified first region”;

 “the modified second region”;

“an updated fourth plurality of reliabilities”;

 “associated relatively higher updated reliabilities”

” a third plurality of nodes”;

 ” a  second plurality of connections”;

, a fourth plurality of reliabilities;

“associated relatively higher updated reliabilities”

“a fifth plurality of nodes”;

 “a third plurality of nodes”;

 “a second region of the sixth plurality of regions”;

“associated relatively higher updated reliabilities”

 “the sixth plurality of regions”;

 “the  fifth plurality of nodes”;

“the sixth plurality of regions”;
 “super bubble nodes”, ?

“a first bubble qubit” ?

“a second bubble qubit”?

 “the sixth plurality of regions”?

“an updated fourth plurality of reliabilities”?

“associated relatively higher updated reliabilities”?

 “the third plurality of nodes”?

 	“connections with associated relatively higher reliabilities”
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following  examples, in claims 1, 11 and 15, are to be addressed globally for all dependent claims as well:

A method of improving reliability of quantum computing operations, the method comprising: measuring a first plurality of performances associated with a second plurality of connections between a third plurality of nodes to determine a fourth plurality of reliabilities associated with the second plurality of connections; selecting a bubble node of the third plurality of nodes, wherein the bubble node has connections with associated relatively higher reliabilities than other nodes of the third plurality of nodes; selectively moving a first qubit from a first node to the bubble node; selectively moving a second qubit from a second node to the bubble node; and performing a quantum operation at the bubble node using the first qubit and the second qubit.
11. 	A non-transitory computer readable storage medium storing instructions for operating a quantum computing system, the instructions comprising: a first code segment for measuring a first plurality of performances associated with a second plurality of connections between a third plurality of nodes to determine a fourth plurality of reliabilities associated with the second plurality of connections; a second code segment for selecting a bubble node of the third plurality of nodes, wherein the bubble node has connections with associated relatively higher reliabilities than other nodes of the third plurality of nodes;  -24- 6039341-1AMD-190012-US-NP a third code segment for selectively moving a first qubit from a first node to the bubble node; a fourth code segment for selectively moving a second qubit from a second node to the bubble node; and a fifth code segment for performing a quantum operation at the bubble node using the first qubit and the second qubit.
15. The non-transitory computer readable storage medium of claim 14, wherein: the fifth plurality of nodes comprise one or more super bubble nodes; the one or more super bubble nodes are connected with the respective bubble nodes of the sixth plurality of regions; and the instructions further comprise: an eighth code segment for moving a first bubble qubit from a first bubble node to a super bubble node connected to the first bubble node; a ninth code segment for moving a second bubble qubit from a second bubble node to the super bubble node connected to the second bubble node; and a tenth code segment for performing a quantum operation at the super bubble node using the first bubble qubit and the second bubble qubit.
For all the claims, the following examples of the 112 issues are: see actual claim limitations in application.

What exactly  is “a first plurality of performances”? (see claim 1 in application, line 3)

What exactly is/are a “bubble node”,(see claim 1, line 6)
 
Claim 1, lines 3-4, “a second plurality of connections” ?
Claim 1, line 4, ” a third plurality of nodes” ?
Claim 1, lines 4-5, a fourth plurality of reliabilities” ?
Claim 4, line 2, “a fifth plurality of nodes” ?
Claim 4, line 2, ” a third plurality of nodes” ?
Claim 4, line 3, ” a sixth plurality of regions” ?
Claim 4, last line “the same region”?
Claim 5, line 4, ” the  sixth plurality of regions”?
Claim 7, line 2 “the first region”, “a second region of the sixth plurality of regions”?
Claim 7, lines 3- 4, “the second region or at least one node of the second region”?
Claim 8, line 2, “the modified first region”?
Claim 8, line 3, “the modified second region”?
Claim 9, lines 2-3, “an updated fourth plurality of reliabilities”?
Claim 9, line 5, “associated relatively higher updated reliabilities”?
Claim 11, line 5, ” a third plurality of nodes”?
Claim 11, line 5, ” a  second plurality of connections”?

Claim 11, lines 6, a fourth plurality of reliabilities?
Claim 11, lines 9-10, “associated relatively higher updated reliabilities”?
Claim 14, line 3, “a fifth plurality of nodes”?
Claim 14, line 5, “a third plurality of nodes”?
Claim 14, lines 5-6, “a second region of the sixth plurality of regions”?
Claim 14, line 9, “associated relatively higher updated reliabilities”?
Claim 14, lines 11-12, “the sixth plurality of regions”?
Claim 15, line 3, “the  fifth plurality of nodes”?
Claim 15, line 5, “the sixth plurality of regions”?
 “super bubble nodes”, (see claim 15, line 3  )?
“a first bubble qubit” (see claim 15, line 7 )?
“a second bubble qubit”? (see claim 15, line 9 )?

Claim 17, line 4, “the sixth plurality of regions”?
Claim 19, line 4, “an updated fourth plurality of reliabilities”?

Claim 19, line 6, “associated relatively higher updated reliabilities”?
Claim 19, lines 6-7, “the third plurality of nodes”?

What is “has connections with associated relatively higher reliabilities than other nodes of the third plurality of nodes”… describing?

---------------------------------------------------------------------------------------------------------------------------
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claims 11-20: the preamble, “the non-transitory computer readable storage medium storing instructions…”  should read --The non-transitory computer readable storage medium storing instructions, to be executed by a processor, for operating a quantum computing system…

Also, globally in the claim set, please identify what the following terms define and exactly what they mean.
“a bubble node”;
“has connections with associated relatively higher reliabilities than other nodes of the third plurality of nodes”;
“a fourth plurality of reliabilities associated with the second plurality of connections”;

Claim 1, lines 3-4, “a second plurality of connections;”
Claim 1, line 4, ” a third plurality of nodes”;
Claim 1, lines 4-5, a fourth plurality of reliabilities;
Claim 4, line 2, “a fifth plurality of nodes”;
Claim 4, line 2, ” a third plurality of nodes”;
Claim 4, line 3, ” a sixth plurality of regions”;
Claim 4, last line “the same region”
Claim 5, line 4, ” the  sixth plurality of regions”;
Claim 7, line 2 “the first region”, “a second region of the sixth plurality of regions”;
Claim 7, lines 3- 4, “the second region or at least one node of the second region”;
Claim 8, line 2, “the modified first region”;
Claim 8, line 3, “the modified second region”;
Claim 9, lines 2-3, “an updated fourth plurality of reliabilities”;
Claim 9, line 5, “associated relatively higher updated reliabilities”
Claim 11, line 5, ” a third plurality of nodes”;
Claim 11, line 5, ” a  second plurality of connections”;

Claim 11, lines 6, a fourth plurality of reliabilities;
Claim 11, lines 9-10, “associated relatively higher updated reliabilities”
Claim 14, line 3, “a fifth plurality of nodes”;
Claim 14, line 5, “a third plurality of nodes”;
Claim 14, lines 5-6, “a second region of the sixth plurality of regions”;
Claim 14, line 9, “associated relatively higher updated reliabilities”
Claim 14, lines 11-12, “the sixth plurality of regions”;
Claim 15, line 3, “the  fifth plurality of nodes”;
Claim 15, line 5, “the sixth plurality of regions”;
Claim 17, line 4, “the sixth plurality of regions”;
Claim 19, line 4, “an updated fourth plurality of reliabilities”;

Claim 19, line 6, “associated relatively higher updated reliabilities”;
Claim 19, lines 6-7, “the third plurality of nodes”;

The following lack of proper antecedent basis :
Claims 1,4,5, 7, 8,9, 11,14,15,16,19 recite  limitations as noted below.  There is insufficient antecedent basis for the following  limitations :

Claim 1, lines 3-4, “a second plurality of connections;”
Claim 1, line 4, ” a third plurality of nodes”;
Claim 1, lines 4-5, a fourth plurality of reliabilities;
Claim 4, line 2, “a fifth plurality of nodes”;
Claim 4, line 2, ” a third plurality of nodes”;
Claim 4, line 3, ” a sixth plurality of regions”;
Claim 4, last line “the same region”
Claim 5, line 4, ” the  sixth plurality of regions”;
Claim 7, line 2 “the first region”, “a second region of the sixth plurality of regions”;
Claim 7, lines 3- 4, “the second region or at least one node of the second region”;
Claim 8, line 2, “the modified first region”;
Claim 8, line 3, “the modified second region”;
Claim 9, lines 2-3, “an updated fourth plurality of reliabilities”;
Claim 9, line 5, “associated relatively higher updated reliabilities”
Claim 11, line 5, ” a third plurality of nodes”;
Claim 11, line 5, ” a  second plurality of connections”;

Claim 11, lines 6, a fourth plurality of reliabilities;
Claim 11, lines 9-10, “associated relatively higher updated reliabilities”
Claim 14, line 3, “a fifth plurality of nodes”;
Claim 14, line 5, “a third plurality of nodes”;
Claim 14, lines 5-6, “a second region of the sixth plurality of regions”;
Claim 14, line 9, “associated relatively higher updated reliabilities”
Claim 14, lines 11-12, “the sixth plurality of regions”;
Claim 15, line 3, “the  fifth plurality of nodes”;
Claim 15, line 5, “the sixth plurality of regions”;
Claim 17, line 4, “the sixth plurality of regions”;
Claim 19, line 4, “an updated fourth plurality of reliabilities”;

Claim 19, line 6, “associated relatively higher updated reliabilities”;
Claim 19, lines 6-7, “the third plurality of nodes”;

Any dependent claim not listed is also indefinite due to the dependency on the above rejected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference below(Li et al), from same field of endeavor, NISQ for quantum communication system, shows the general Quantum error reduction area of interest. No bubble or super bubble nodes are described as can be best understood from the application.
Li et al, QASMBench: A Low-Level Quantum Benchmark Suite for NISQ Evaluation and Simulation ANG LI, SAMUEL STEIN, SRIRAM KRISHNAMOORTHY, and JAMES ANG, Pacific Northwest National Laboratory, USA 
arXiv:2005.13018v3 [quant-ph] 9 May 2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849